Citation Nr: 1430991	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-40 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extension of the appellant's delimiting date beyond November 2, 2010 for eligibility for educational assistance benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The appellant is the child of a Veteran who had active military service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim seeking entitlement to an extension of the delimiting date beyond November 2, 2010 for Chapter 35 educational benefits.  

The appellant testified before the undersigned Acting Veterans Law Judge during a videoconference hearing in December 2012. 


FINDINGS OF FACT

1.  The appellant was granted Chapter 35 educational benefits based on her status as a child of the Veteran and assigned a delimiting date of December 23, 2006.

2.  A June 2007 rating decision granted the appellant a 46 months and 9 days extension of her delimiting date, and assigned a delimiting date of November 2, 2010.

3.  In March 2010, the appellant requested another extension of the delimiting date for her Chapter 35 educational benefits eligibility, claiming that financial hardship prevented her from pursuing an educational program.

4.  The appellant suspended her pursuit of a college education in 2007 due to conditions beyond her control, and her first available opportunity to resume college courses occurred on March 30, 2010.

5.  The appellant turns 31 years of age on July [redacted], 2011. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for an extension of the appellant's delimiting date for educational assistance benefits under Chapter 35, Title 38, United States Code, in the amount of 8 months and 15 days, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 21.3044, 21.3046, 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Although VA has duties to notify and assist claimants in substantiating their claims, the Board in this case grants in full the benefits sought on appeal to the extent possible under applicable laws and regulations.  As such, any deficiency of notice or of the duty to assist constitutes harmless error.

II.  Extension of Delimiting Date

The record reflects that the appellant is the Veteran's child, and that the appellant was born on July [redacted], 1980, and graduated high school in 1999.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits in pursuit of a college education which began in July 2005.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).

The eligibility period for use of DEA benefits by a child generally runs from the child's eighteenth and twenty-sixth birthdays.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  Where the effective date of the veteran's permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of eight years.  38 C.F.R. § 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  Id.

An extension may be granted beyond that eight year period if an eligible child suspends pursuit of his or her program due to conditions that VA determines are beyond the child's control.  38 C.F.R. 21.3041(g)(1).  An eligible person who has been determined to have suspended educational pursuit beyond his or her control may have the period of eligibility extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  38 C.F.R. § 21.3043.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control, and the period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  Id.

Here, the appellant specifically seeks to avail herself of the exception listed at 38 C.F.R. § 21.3043(b) - immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.

In a March 2010 claim, the appellant indicated that she was unable to pursue her education as she is a single parent with small children and was not financially able to do so.  In pursuing her request for an extension of the delimiting date for DEA benefits, the appellant has provided consistent and credible statements and testimony regarding the circumstances of completely suspending her pursuit of a college education in 2007.

In light of the appellant's credible testimony, which is consistent with the entire evidentiary record, the Board finds that the appellant suspended her pursuit of education in 2007 due to unavoidable conditions arising in connection with immediate family and financial obligations beyond her control which required the appellant to take employment.  The Board further finds that, consistent with her testimony and the employer statement, the appellant's unavoidable family situation continued until March 2010, when she returned to school.

Though the Board finds the Veteran's eligibility is longer than 8 months and 15 days, the Board recognizes that the Veteran's 31st birthday was July [redacted], 2011.  VA cannot grant an extension beyond age 31 to those children whose period of eligibility ending date (as determined under paragraphs (a) through (f) of this section) is subject to an age limitation.  38 C.F.R. § 21.3041(g)(1) (2013).  If an eligible child's period of eligibility ending date (as determined under paragraphs (a) through (f), or (h) of this section) occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) to the end of the quarter or semester, or to the end of the course under certain circumstances.  38 C.F.R. § 21.3041(g)(2) (2013).  While the appellant's program of training was interrupted due to circumstances beyond her control because she had to care for her family, her extension cannot go beyond her 31st birthday.

Thus, pursuant to 38 C.F.R. § 21.3043, the appellant has established that her college education was suspended in 2007 due to conditions beyond her control, and that her first available opportunity to resume training occurred on March 30, 2010.  Thus, the Board finds that the criteria for an extension of the delimiting date beyond November 2, 2010 for DEA benefits under Chapter 35, Title 38, United States Code, have been met.  The appeal is granted, for the period ending July [redacted], 2011.



ORDER

Entitlement to an extension of the appellant's delimiting date in the amount of 8 months and 15 days, beyond November 2010 and ending July [redacted], 2011, for educational assistance benefits under Chapter 35, Title 38 United States Code, is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


